11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Shanna Lynn Hughitt,                          * From the 35th District Court
                                                of Brown County,
                                                Trial Court No. CR23116.

Vs. No. 11-15-00277-CR                        * October 31, 2017

The State of Texas,                           * Opinion by Bailey, J.
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is vacated, and the indictment is dismissed.